Citation Nr: 1244040	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  10-32 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to restoration of a 30 percent rating as of November 1, 2009, for residual neuralgia, status post herpetic keratitis of the left eye (OS), claimed as left eye pain post herpetic trigeminal neuralgia.

2.  Entitlement to restoration of a resultant combined 50 percent rating for this and other service-connected disabilities as of November 1, 2009.

3.  Entitlement to a rating higher than 30 percent for dysthymic disorder, claimed as major depressive disorder.

4.  Entitlement to a total disability rating based on individual uemployability (TDIU).


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel
INTRODUCTION

The Veteran served on active duty from October 1973 to July 1975, from September to December 1994, from January to October 2002, and from February 2003 to December 2004.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from August and December 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

When filing his August 2010 Substantive Appeal (on VA Form 9), the Veteran requested a hearing at the RO before a local Decision Review Officer (DRO).  The hearing was scheduled for April 27, 2011.  In an April 2011 statement, however, the Veteran cancelled his hearing, so withdrew this request.

These claims require further development before being decided on appeal, so the Board is remanding them to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

In the August 2010 Substantive Appeal already mentioned, the Veteran requested VA examinations concerning his claims.  He reiterated this request in an April 2011 statement and, in May 2011, the RO ordered VA examinations concerning his left eye disability and dysthymic disorder.  See the May 2011 Compensation and Pension (C&P) Exam Inquiry report.  These examinations were scheduled for September 2011, but he failed to report for both.  In an October 2011 statement, he explained that he did report to those scheduled VA examinations because of a tropical storm impacting Puerto Rico.  He added that he also had notified VA prior to those examinations and was told by a VA representative not to report for them because of the impending storm.  He expressed his willingness to report to any additional VA examinations scheduled in the future.  See his October 2011 statement.

When entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant fails to report to the examination without showing good cause, one of two circumstances applies.  38 C.F.R. § 3.655(a).  First, in a claim for initial entitlement, the claim will be decided based on the evidence of record.  Second, in any other original claim, a reopened claim for a benefit which was previous disallowed, or in a claim for an increase, the claim will be denied as a matter of law.  38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, illness or hospitalization, death of an immediate family member, etc.  38 C.F.R. § 3.655(a).  

Examinations in this case are needed to reassess the severity of the Veteran's service-connected left eye disability and dysthymic disorder.  Review of the record reveals that the most recent VA examinations for this service-connected left eye disability and dysthymic disorder were in September 2006 and August 2009, respectively.  Additional examinations, then, are needed to reassess the severity of these disabilities.  38 C.F.R. § 3.327(a); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).  See, too, Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Also see VAOPGCPREC 11-95 (April 7, 1995).  

In light of the tropical storm in September 2011 preventing the Veteran from attending the VA examinations previously scheduled, the Board finds that he has shown the required good cause for failing to appear for those examinations.  Thus, there is legitimate reason for rescheduling these examinations.

Additionally, in his December 2009 notice of disagreement (NOD), the Veteran indicated he was receiving treatment at the VA outpatient clinic in Mayaguez, Puerto Rico.  So, on remand, not only should his examinations be rescheduled, but also additional treatment records from the Mayaguez Clinic, a satellite of the San Juan VA Medical Center (VAMC), should be obtained and associated with the claims file for consideration in this appeal.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998) and Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of this additional evidence because it is maintained and generated within VA's healthcare system and therefore deemed to be in VA's possession, even if not physically in the file).

Finally, since the disposition of the claims for restoration of the 30 percent rating for the Veteran's left eye disability and for a rating higher than 30 percent for his dysthymic disorder could, in turn, affect the disposition of his claims for a TDIU and for restoration of the combined 50 percent rating for his service-connected disabilities, these claims are "inextricably intertwined".  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (claims are inextricably intertwined if one claim could have a significant impact on the other).  Claims of this type should be considered concurrently, not piecemeal.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) and Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together). 


Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  Request all relevant medical records from the Mayaguez Clinic, a satellite of the San Juan VAMC.  Since these records are in the custody of a Federal department or agency, namely, VA, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  So make as many attempts to obtain these additional records as are necessary to comply with this VA regulation.  Also appropriately notify the Veteran if unable to obtain these records.  38 C.F.R. § 3.159(e)(1).  

2.  Upon receipt of all additional records, reschedule the VA compensation examinations needed to reassess the severity of the Veteran's left eye disability and dysthymic disorder.  All diagnostic testing and evaluation needed to make these determinations should be performed, and all clinical findings reported in detail.  His lay statements regarding the severity of his symptoms must also be considered and discussed.  

As well, it is absolutely imperative that the examiners review the claims file for the pertinent medical and other history, including a complete copy of this remand.  The examiners must also comment on whether these disabilities impact the Veteran's employment or ability to work in a substantially gainful occupation.  

He is hereby advised that failure to report for these rescheduled VA examinations, without good cause, will have detrimental consequences on these pending claims.  See 38 C.F.R. § 3.655.  

3.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him the opportunity to submit additional evidence and argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


